EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended February 29, 2012, the Appleton Group Plus Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $- The reclassifications have no effect on net assets or net asset value per share. For the year ended February 29, 2012, the Snow Capital Opportunity Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $- The reclassifications have no effect on net assets or net asset value per share. For the year ended February 29, 2012, the Bright Rock Mid Cap Growth Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the year ended February 29, 2012, the Snow Capital All Cap Value Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $2 $- The reclassifications have no effect on net assets or net asset value per share. For the year ended February 29, 2012, the Snow Capital Small Cap Value Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share. For the year ended February 29, 2012, the TWM Global Equity Income Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital The reclassifications have no effect on net assets or net asset value per share.
